


110 HR 7146 IH: To distribute emission allowances under a domestic

U.S. House of Representatives
2008-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7146
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2008
			Mr. Inslee (for
			 himself and Mr. Doyle) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To distribute emission allowances under a domestic
		  climate policy to facilities in certain domestic energy-intensive industrial
		  sectors to prevent an increase in greenhouse gas emissions by manufacturing
		  facilities located in countries without commensurate greenhouse gas regulation,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Carbon
			 Leakage Prevention Act.
		2.FindingsThe Congress finds the following:
			(1)All domestic and foreign industries should
			 contribute to climate stabilization.
			(2)Domestic producers of certain
			 energy-intensive products subject to international competition present a unique
			 challenge for United States climate policy because increased costs associated
			 with compliance may unintentionally cause domestic industry to divert new
			 investments and production to facilities located in countries without
			 commensurate greenhouse gas regulation.
			(3)Without exempting any industries, the
			 United States must move forward with economy-wide action on climate change
			 while reducing incentives for producers to relocate to unregulated countries,
			 which could displace both jobs and emissions.
			(4)International agreements are the most
			 appropriate means to reduce emissions from energy-intensive industries because
			 unilateral domestic efforts to reduce greenhouse gas emissions could accelerate
			 the relocation of energy-intensive manufacturing abroad.
			(5)Carbon leakage can be mitigated
			 substantially through the output-based distribution of emission
			 allowances.
			(6)Output-based emission allowance
			 distribution is an appropriate temporary measure that should complement other
			 targeted domestic and international policies and agreements meant to encourage
			 United States trading partners to substantially reduce global greenhouse gas
			 emissions.
			3.PurposesThe purposes of this Act are as
			 follows:
			(1)To compensate certain facilities from a
			 subset of eligible domestic industrial sectors for carbon emission costs
			 incurred under any cap-and-trade program.
			(2)To limit
			 compensation to facilities in eligible industrial sectors to an amount of
			 emission allowances that will prevent carbon leakage while also rewarding
			 innovation and facility-level investments in performance improvements.
			(3)To provide
			 compensation to the owners and operators of facilities for both the direct and
			 indirect costs of purchasing emission allowances needed for compliance with a
			 domestic cap-and-trade program, but not for costs associated with other related
			 or unrelated market dynamics.
			(4)To prevent carbon
			 leakage resulting from direct and indirect compliance costs incurred under a
			 domestic cap-and-trade program.
			4.DefinitionsIn this Act:
			(1)The term
			 Administrator means the Administrator of the Environmental
			 Protection Agency.
			(2)The term
			 cap-and-trade program means an economy-wide program enacted by
			 Congress that distributes or auctions emission allowances for the control of
			 greenhouse gas emissions.
			(3)The term
			 carbon dioxide equivalent means, for each greenhouse gas, the
			 quantity of greenhouse gas that the Administrator determines makes the same
			 contribution to global warming as 1 metric ton of carbon dioxide.
			(4)The term carbon leakage means
			 any substantial increase (as determined by the Administrator) in greenhouse gas
			 emissions by manufacturing facilities located in countries without commensurate
			 greenhouse gas regulation caused by an incremental cost of production increase
			 in the United States as a result of a domestic cap-and-trade program.
			(5)The term
			 covered facility means, for each calendar year, a facility that
			 emits greenhouse gases in that year and that has an obligation to submit
			 emission allowances for such greenhouse gas emissions under any cap-and-trade
			 program.
			(6)The term
			 emission allowance means an authorization, under any cap-and-trade
			 program, to emit 1 carbon dioxide equivalent of greenhouse gas.
			(7)The term
			 facility means 1 or more buildings, structures, or installations
			 of an entity on 1 or more contiguous or adjacent properties located in the
			 United States.
			(8)The term
			 greenhouse gas means any gas designated as a greenhouse gas under
			 a cap-and-trade program.
			(9)The term output means the
			 total tonnage or other standard unit of production (as determined by the
			 Administrator) produced by a manufacturing facility.
			5.Distribution of
			 Emission Allowances to Certain energy-intensive Manufacturing
			 Facilities
			(a)Distribution of
			 Emission Allowances
				(1)In
			 generalThe Administrator shall annually distribute emission
			 allowances, in amounts calculated under subsection (c), to the owners and
			 operators of facilities in eligible industrial sectors and subsectors
			 identified under subsection (b), subject to the maximum quantity limitation
			 established under paragraph (2) of this subsection.
				(2)MaximumThe maximum quantity of emission allowances
			 distributed under paragraph (1) each year shall equal 15 percent of the total
			 quantity of allowances distributed or auctioned under a cap-and-trade program
			 for emissions occurring during the first year for which allowances are required
			 to be submitted under such program. If the total allowances calculated under
			 subsection (c) exceed such maximum, the Administrator shall reduce the amount
			 distributed to owners and operators under paragraph (1) on a pro rata
			 basis.
				(b)Eligible
			 industrial sectors and subsectors
				(1)In
			 generalNot later than
			 January 1, 2011, the Administrator shall promulgate a rule identifying, based
			 on the criteria under paragraph (2), the industrial sectors and subsectors
			 eligible to receive emission allowances under this Act. The Administrator shall
			 consider, among others, the iron, steel, pulp, paper, cement, rubber, basic
			 chemicals, glass, industrial ceramics, and aluminum and other non-ferrous
			 metals industrial sectors and subsectors.
				(2)CriteriaTo
			 minimize the potential for carbon leakage, in identifying eligible sectors and
			 subsectors under paragraph (1), the Administrator shall take into account each
			 of the following:
					(A)The greenhouse gas
			 intensity of the domestic production, including direct emissions from the
			 combustion of fuels and process emissions at the facility and the indirect
			 emissions by electric power providers.
					(B)The potential for
			 greater foreign sourcing of production or services and the effect of
			 international competition on domestic production.
					(C)The effect of
			 international markets on product pricing.
					(D)The potential for net imports to increase
			 or exports to decrease (resulting in a loss of market share held by domestic
			 manufacturers to manufacturers located in other countries) caused by the direct
			 and indirect compliance costs under a domestic cap-and-trade program.
					(E)The state of
			 international negotiations, agreements, and activities to reduce global
			 greenhouse gas emissions.
					(c)Calculation of
			 Allowances
				(1)Covered
			 facilitiesExcept as provided
			 in subsection (a)(2), the quantity of emission allowances distributed by the
			 Administrator under this Act for a calendar year to the owner or operator of a
			 covered facility shall be equal to the sum of the facility’s direct compliance
			 allowance factor and the facility’s indirect carbon allowance factor.
			 Calculations under this paragraph shall be based on data from 2 calendar years
			 prior to the calendar year of distribution. For purposes of determining such
			 amounts:
					(A)Direct
			 compliance allowance factorThe direct compliance allowance
			 factor for a facility for a calendar year is the amount obtained by multiplying
			 the output of the facility by 85 percent of the average tonnage of greenhouse
			 gas emissions per unit of output for all facilities in the sector or subsector,
			 as determined by the Administrator based on reports provided under subparagraph
			 (C).
					(B)Indirect carbon
			 allowance factorThe indirect
			 carbon allowance factor for a facility for a calendar year is the product
			 obtained by multiplying the total output of the facility by the fraction set
			 forth in clause (i) (the emissions intensity factor) and the fraction set forth
			 in clause (ii) (the electricity efficiency factor) for the year
			 concerned.
						(i)Emissions
			 intensity factor
							(I)Regulated
			 electricity marketsIn a regulated electricity market, the
			 emissions intensity factor is the average tonnage of greenhouse gas emissions
			 per kilowatt hour of the electricity purchased by the facility, as determined
			 by the facility owner or operator based on reports provided under subparagraph
			 (D).
							(II)Wholesale
			 competitive electricity marketsIn a wholesale competitive
			 electricity market, the emissions intensity factor is the average tonnage of
			 greenhouse gas emissions per kilowatt hour of the marginal source of supply of
			 electricity purchased by the facility, as determined by the facility owner or
			 operator based on reports provided under subparagraph (D).
							(ii)Electricity
			 efficiency factorThe
			 electricity efficiency factor is 85 percent of the average amount of
			 electricity (in kilowatt hours) used per ton of production for all facilities
			 in the sector or subsector concerned, as determined by the Administrator based
			 on reports provided under subparagraph (C).
						(C)Report to
			 AdministratorEach owner or
			 operator of a facility in any sector or subsector identified under subsection
			 (b) and each department, agency, or instrumentality of the United States shall
			 provide the Administrator with such information as the Administrator finds
			 necessary to determine the direct compliance allowance factor and the indirect
			 carbon allowance factor for each facility subject to this Act.
					(D)Greenhouse gases
			 from electricityEach person
			 selling electricity to the owner or operator of a facility in any sector or
			 subsector identified under subsection (b) shall provide the owner or operator
			 of the facility and the Administrator, on a quarterly basis, such information
			 as is required to determine the emissions intensity factor under subparagraph
			 (B)(i).
					(E)Emissions
			 intensity factor reductionThe numerator of the emissions intensity
			 factor under subparagraph (B)(i) shall be reduced by the tonnage of allowances
			 the Administrator determines are distributed at no cost under any cap-and-trade
			 program to the person making the sale of electricity and are used by such
			 person to prevent electricity rate increases to the owner or operator of the
			 facility.
					(F)Iron and steel
			 sector or subsectorsFor the
			 purposes of determining the quantity of emission allowances to be distributed
			 under this section to the owner or operator of any iron and steel manufacturing
			 facility in a sector or subsector identified under subsection (b), the
			 Administrator shall differentiate between facilities using integrated iron and
			 steelmaking technologies (including coke ovens, blast furnaces, and other
			 iron-making technologies) and facilities using electric arc furnace
			 technologies when calculating sector or subsector averages under subparagraphs
			 (A) and (B)(ii).
					(2)Other eligible
			 entitiesThe quantity of
			 emission allowances distributed by the Administrator for a calendar year to an
			 owner or operator of a facility in an eligible industrial sector or subsector
			 that is not a covered facility shall be equal to the indirect carbon allowance
			 factor for the facility, as determined under paragraph (1)(B). Calculations
			 under this paragraph shall be based on data from 2 calendar years prior to the
			 calendar year of distribution.
				(3)New
			 facilities
					(A)First and second
			 year of operationIn the first and second year of operation of a
			 facility in any sector or subsector identified under subsection (b), the owner
			 or operator of such facility shall receive a quantity of emission allowances
			 under this Act equal to emission allowances distributed under this Act to the
			 owner or operator of a comparable facility in the same sector or subsector that
			 produces equivalent output using a substantially similar production process, as
			 determined by the Administrator.
					(B)Subsequent years
			 of operationIn the third
			 year of operation of a facility in any sector or subsector identified under
			 subsection (b), the Administrator shall adjust the quantity of emission
			 allowances to be distributed to the owner or operator of such facility in such
			 year to reconcile the total quantity of allowances received during the first
			 and second years of operation to the quantity the facility would have received
			 during the first and second years of operation had the appropriate data been
			 available for such years.
					6.Reports to
			 CongressNot later than one
			 year after the first year in which allowances are distributed pursuant to this
			 Act, and at least every two years thereafter, the Administrator, in
			 consultation with the Secretary of Commerce, the Secretary of Energy, the
			 Secretary of State, and the United States Trade Representative, shall submit to
			 Congress a report on the carbon leakage of domestic energy-intensive industrial
			 manufacturers and the effectiveness of the distribution of emission allowances
			 under section 5 in achieving the purposes of this Act. Such reports shall
			 include recommendations on how to better achieve the purposes of this
			 Act.
		7.Modification or
			 elimination of distribution of allowances to energy-intensive manufacturing
			 facilities
			(a)Presidential
			 determination and modificationIf the President finds that
			 international governmental activities to reduce global greenhouse gas emissions
			 have substantially mitigated—
				(1)the disadvantage
			 to domestic manufacturers of energy-intensive products subject to competition
			 from facilities in countries without commensurate greenhouse gas regulation;
			 and
				(2)the carbon leakage and related diversion of
			 production of such products to facilities located in countries without
			 commensurate greenhouse gas regulation;
				then the
			 Administrator shall, pursuant to a rule, reduce the amount of emission
			 allowances distributed under this Act in an amount reasonably calculated to
			 achieve the purposes of this Act.(b)TerminationIf
			 the President determines that the competitive disadvantage to domestic
			 manufacturers described in subsection (a) has been rendered insignificant, the
			 Administrator shall terminate the distribution of emission allowances under
			 this Act.
			
